DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on August 21, 2020, a Preliminary Amendment and an Information Disclosure Statement filed on November 2, 2020.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 9, and 15 are independent claims; in the Preliminary Amendment, Claim 1 was amended and Claims 2-20 were added.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 12, 13, 17, and 18 of U.S. Patent No. 10,218,582 (hereinafter ‘582).  Although the claims at issue are not identical, they are instant independent Claim 1 corresponds to Claim 1 of ‘582 (and similarly, instant independent Claims 9 and 15 correspond to Claims 12 and 17 of ‘582) – instant Claim 1 is broader than Claim 1 of ‘582 as that claim requires “for each application of a plurality of applications installed on the computing device: querying the application for an indication of one or more types of input data that the application is capable of providing to the first application, and adding the one or more types of input data to a collection of types of input data managed by the first application,” but instant Claim 1 nevertheless requires “receiving a request to establish a reminder associated with notification criteria … displaying a notification that includes a user interface (UI) input object that corresponds to the type of input data indicated by the selection … receiving input data … associating the input data with the notification, and hiding the notification” as recited in Claim 1 of ‘582, as highlighted below:  
Instant Application
‘582 Claims
     1. A method for implementing notifications, the method comprising, at a computing system that is in communication with one or more input devices and an external electronic device: 
receiving, by the one or more input devices, a request to create a notification, wherein the request identifies: at least one condition associated with display of the notification, and at least one type of input data required when the notification is displayed; 
displaying the notification on the external electronic device when the at least one condition identified in the request is satisfied; and 



for each application of a plurality of applications installed on the computing device: 
querying the application for an indication of one or more types of input data that the application is capable of providing to the first application, and adding the one or more types of input data to a collection of types of input data managed by the first application;
receiving a request to establish a reminder associated with notification criteria wherein the request indicates a selection of a type of input data from the collection of types of input data; and 
in conjunction with determining that the notification criteria are satisfied:
displaying a notification that includes a user interface (UI) input object that corresponds to the type of input data indicated by the selection, wherein the type of input data is provided to the first application by a second application that provides the type of input data, sending an inter-process communication to the second application, wherein the inter-process communication causes the second application to carry out an initialization procedure for providing the type of input data, and 
in conjunction with receiving the selection of the UI input object: 
receiving input data from the second application, 
associating the input data with the notification, and 
hiding the notification.



The dependent claims 2-9 (and similarly, 10-14 and 16-20), correspond to limitations recited in combination of claims 1, 3-5, 7 (as well as 12, 13, 17, and 18) of ‘582, respectively.  For example, instant Claim 2 recites “wherein the at least one condition is based on or more of a time, a date, or a location” but Claim 3 of ‘582 recites “a first selection of a location to be associated with the notification criteria … and a second selection corresponding to a time that the notification is to be presented”; instant Claim 3 recites “prior to receiving the input data: updating a configuration of the computing system to prevent other applications from being displayed over the notification until the input data is provided” but Claim 7 of ‘582 recites “blocking access .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1, 2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prykäri et al. (hereinafter Prykari), US 2012/0112908 A1, published on May 10, 2012.
With respect to independent Claim 1, Prykari teaches a method for implementing notifications, the method comprising, at a computing system that is in communication with one or more input devices and an external electronic device:
receiving, by the one or more input devices, a request to create a notification, wherein the request identifies: at least one condition associated with display of the notification, and at least one type of input data required when the notification is displayed (see ¶¶ 0020, 0022, 0025, 0027-28, 0033, 0046, 0048, 0052, 0061-63, showing that notification can be created that are triggered by specific events (i.e., time, location, date, activity, etc.) where such notification requires a corresponding input of a particular type from the user).
displaying the notification on the external electronic device when the at least one condition identified in the request is satisfied (see Fig. 5B, ¶ 0063; see also ¶ 0048, showing that context information (time, location, people, etc.) can be used to determine when to render a corresponding notification).
when the notification is being displayed on the external electronic device, in response to receiving input data that conforms to the at least one type of input data identified in the request: ceasing to display the notification on the external electronic device (see Fig. 5A (elements 507, 511), ¶¶ 0061-63, shows that required input is needed from the user to dismiss the notification; see also ¶ 0029, showing that each notification can be displayed individually in order to allow the user to provide necessary input).

A skilled artisan would understand that once the user enters the required data the corresponding notification will be dismissed in order to free up the display of the user’s device.  While Prykari teaches that the input can be provided via text, selection menu, or a sensor, a skilled artisan would understand that the notification would not be satisfied (thus not dismissed) if a wrong type of data was entered (i.e., entering letters when numbers are required) or if an appropriate menu selection (i.e., OK button) was not selected to indicate that the user is done providing the input.


With respect to dependent Claim 2, Prykari teaches the method of claim 1, as discussed above, and further suggests wherein the at least one condition is based on or more of a time, a date, or a location (see ¶ 0027, showing that notification can be based on a specific event, such as time, location, date, etc.). 

With respect to dependent Claim 4, Prykari teaches the method of claim 1, as discussed above, and further suggests wherein the input data is provided by: a user who manually enters the input data into the computing system; or an application that automatically provides the input data (see ¶ 0063; see also ¶ 0033).

With respect to dependent Claim 5, Prykari teaches the method of claim 4, as discussed above, and further suggests wherein, prior to providing the input data, the application initializes at least one hardware component utilized to obtain the input data (see ¶ 0063).

With respect to dependent Claim 6, Prykari teaches the method of claim 1, as discussed above, and further suggests wherein the notification is hidden in response to: receiving and saving the input data; or receiving a second request to hide the notification (see Fig. 5A (element 513); see also discussion of Claim 1, above).

With respect to dependent Claim 7, Prykari teaches the method of claim 1, as discussed above, and further suggests further comprising, prior to receiving the request: receiving the at least one type of input data from at least one application installed on the computing system (see ¶¶ 0061-62).

With respect to dependent Claim 8, Prykari teaches the method of claim 1, as discussed above, and further suggests wherein the notification includes at least one user interface element that is associated with the at least one type of input data (see Fig. 5A (element 507); see also Figs. 5B (element 517) and 5C).

With respect to Claims 9, 10, 12-16, and 18-20, these claims are directed to a non-transitory computer readable storage medium and a computing system comprising steps and/or features corresponding to Claims 1, 2, and 4-6, respectively, and are thus rejected along the same rationale as those claims, above.
 
6.	Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prykari in view of Spertus, US 8,392,992 B1, issued on March 5, 2013.
With respect to dependent Claim 3, Prykari teaches the method of claim 1, as discussed above, and while Prykari discusses rendering and managing notifications individually, as well as certain notifications comprising required input of particular types (see ¶¶ 0029, 0061-62), Prykari does not appear to explicitly discuss updating a configuration of the computing system to prevent other applications from being displayed over the notification until the input data is provided.  However, a skilled artisan would understand that notification windows displayed in Prykari could be further modified to prevent focus change until the required input is provided by the user, as suggested by the teachings of Spertus.
Spertus is directed towards preventing sensitive data leakage due to input focus misappropriation (see Spertus, Abstract).  Spertus teaches that a determination can be made if the sensitive information is being entered and in turn prevent focus change while the data is being entered (see Spertus, Fig. 2 (elements 208-214) and corresponding paragraphs).  Accordingly, a skilled artisan would understand that required data/inputs of Prykari can be deemed sensitive information, and in turn the 

With respect to Claims 11 and 17, these claims are directed to the non-transitory computer readable storage medium and the computing system comprising steps and/or features corresponding to Claim 3, and are thus rejected along the same rationale as Claim 3, above.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179